Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-12-00617-CV

                                     Juan Miguel MATA,
                                          Appellant

                                               v.

                                     Maria Elena MATA,
                                          Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 12-02-11581-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against Appellant Juan Miguel Mata
in relation to this appeal because he qualifies as an indigent under TEX. R. APP. P. 20.

       SIGNED June 26, 2013.


                                                _____________________________
                                                Karen Angelini, Justice